Citation Nr: 0122284	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of an overpayment of compensation 
benefits in the amount of $9,229.20 plus interest.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1986 to May 1995, 
and from December 1995 continuing through the present date.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In the decision, the Committee on 
Waivers and Compromises at the RO determined that waiver of 
an overpayment of compensation benefits in the amount of 
$9,229.20 was not warranted.


FINDINGS OF FACT

1.  An overpayment of $9,229.20 was created when the veteran 
continued to receive VA compensation benefits after 
reentering active service.

2.  Recovery of the overpayment from the appellant would not 
be against equity and good conscience.


CONCLUSION OF LAW

A waiver of collection of all or part of an overpayment of 
compensation benefits in the amount of $9,229.20 is not 
warranted.  38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a full or partial 
waiver of overpayment of compensation benefits in the amount 
of $9,229.20 plus interest.  He asserts that he was not aware 
that he was not eligible to continue to receive VA 
compensation benefits after reentering active service.  He 
states that he cannot afford to repay more than one third of 
the amount that is owed.  He further states that although he 
has a high income, he also has a very high level of debt.  He 
also reports that his financial situation is complicated by 
the fact that he and his wife are in the middle of getting 
divorced.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for a waiver of recovery of the overpayment 
of benefits in the amount of $9,229.20 plus interest.

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment of compensation benefits are not 
in dispute.  The veteran applied for VA service-connected 
disability compensation benefits in May 1995.  In a rating 
decision of September 1995, the RO determined that the 
veteran was entitled to compensation for disabilities of the 
lumbar spine, right foot, and right shoulder, with a combined 
disability rating of 20 percent.  The veteran was notified of 
the decision by letter in October 1995.  The letter explained 
that the veteran would receive $170 per month in compensation 
effective from June 1, 1995.  Enclosed with the letter was VA 
Form 21-8764 titled "Disability Compensation Award 
Attachment - Important Information" which explained certain 
factors concerning the benefits.  Although a copy of that 
form was not retained in the veteran's claims file, the Board 
obtained a copy of that form from the Board's research center 
for use in reviewing the appeal.  In pertinent part, this 
form notifies recipients of disability compensation that 
"Your payments may be affected by any of the following 
circumstances which you must promptly call to our attention" 
including "reentrance into active military or naval 
service."  

In January 2000, the RO received a memorandum from the 
Department of the Navy in which it was reported that the 
veteran had been recalled to active duty on December 27, 
1995.  It was further noted that the veteran was continuing 
to serve as a canvasser recruiter for the United States Naval 
Reserves.  Subsequently, in a letter dated in January 2000, 
the RO informed the veteran that termination of his benefits 
was proposed based on the fact the RO had received 
information which showed that he was on active duty.  It was 
noted that this would result in an overpayment of benefits 
which had been paid.  In a letter of April 2000, the RO 
notified the veteran that the payments were stopped effective 
from December 27, 1995.  The principal amount of the 
overpayment was subsequently calculated to be $9,229.20.

The veteran requested a waiver of the overpayment in June 
2000.  He stated that he was never informed that his 
disability compensation benefits would have to stop due to 
the fact that he was recalled to active duty.  He said that 
he mentioned the fact that he was receiving benefits but was 
told that it was not an issue unless it was more than 30 
percent.  He further stated that he and his wife were in the 
middle of a divorce and his financial situation was quite 
bleak.  He said that even though their monthly income seemed 
substantial, they had also acquired a considerable amount of 
debt.  He stated that he did not take his obligations 
lightly, and that if he genuinely felt that he could repay 
the debt he would.  He asked that consideration be given to 
waiving the debt as he just did not have the money.  

In support of his claim for a waiver, the veteran submitted a 
financial information form.  He reported that he and his wife 
had a combined net income of $8,661.09 per month.  He 
reported monthly expenses of $8,257.84 per month, leaving a 
balance of $403.25 per month.  The monthly expenses which he 
listed included a mortgage payment of $2,772.69; heat, 
utilities and phone bills of $525; medicine and doctors bills 
of $100; food expenses of $650; entertainment and cable 
television expenses of $300; taxes and insurance expenses of 
$575; and car expenses including gas of $475.  He also 
reported having a car loan with a balance of $11,000 which 
resulted in a monthly payment of $470.15; another car loan 
with a balance of $41,000 which resulted a monthly payment of 
$890; and an American Express credit card with no balance due 
and a monthly payment of $1,500.  Later, in his substantive 
appeal statement, the veteran offered to pay one third of the 
outstanding balance of the overpayment.

In a decision of August 2000, the Committee on Waivers and 
Compromises determined that the veteran was not entitled to a 
waiver of recovery of an overpayment of $9,229.20 on the 
basis that the veteran was at fault in the creation of the 
overpayment, because he had a cash surplus remaining after 
paying his bills each month, and because it did not appear 
that he had attempted to minimize his expenses.  In a letter 
of August 10, 2000, notifying the veteran of the decision, he 
was advised that if he was not able to pay the full amount in 
one payment, he could submit an initial payment together with 
a plan for payment of the balance within a reasonable period 
of time.  The plan should include the amount he would pay 
each month and the date on which he would make each payment.  

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act and recently revised 
implementing regulations, the VA's duties have been 
fulfilled.  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for a waiver.  The Board concludes the discussions in 
the statement of the case (SOC), and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has provided an accounting of his 
financial information.  The veteran has declined the 
opportunity to have a personal hearing at the RO or before a 
Member of the Board.  

The veteran has not referenced any unobtained evidence that 
might substantiate his claim or that might be pertinent to 
the bases of the denial of the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  Moreover, since all 
relevant evidence has been obtained, the requirement that VA 
advise claimant of the respective responsibilities of VA and 
the claimant to obtain evidence is moot.  In the 
circumstances of this case, a remand to have the RO apply the 
new act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

After reviewing the record, the Board initially finds that 
there is no question that the overpayment of benefits was 
properly created.  The law prohibits anyone on active duty 
from receiving disability compensation.  Also, the veteran 
does not dispute the amount of the overpayment.  Therefore, 
the only issue to be decided on appeal is whether a waiver of 
recovery of the overpayment is warranted under the facts of 
this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (2000).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2000).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his reentry into service, as he had been requested to 
do, directly resulted in the creation of the overpayment.  
Although the veteran contends that he was not aware that he 
had to report this matter, the Board notes that the VA form 
which was sent to him when the payments commenced 
specifically instructed him to immediately notify the VA if 
he entered active duty.  The veteran reentered active duty 
only a few months after receiving those instructions, but 
failed to fulfill his duty to notify the RO.  Moreover, 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  Therefore, the 
Board does not agree with the veteran's contention that he 
was not at fault in failing to report his reentry into active 
duty.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant had reentered active 
duty.  Although the veteran has stated that someone told him 
that he could continue to accept benefits after reentering 
active duty as long as the benefits were at less than a 30 
percent rating, the veteran has not given any additional 
details such as whether the person giving such advice was a 
VA employee.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  Although the 
veteran has stated that he is in the middle of a divorce, he 
has not provided any evidence such as a court order showing 
that he no longer has access to his wife's income, nor has he 
reported any extra expenses associated with the claimed 
divorce proceedings.  Therefore, the income from the 
veteran's wife's employment may be considered when 
determining whether he has the means with which to repay his 
debt.  Furthermore, the income and expenses listed by the 
veteran clearly show that he has the income and/or assets 
with which to satisfy the overpayment debt without being 
deprived of basic necessities.  As noted above, he has extra 
income of $403.25 left over after paying his expenses each 
month.  In addition, many of the veteran's expenses could be 
reduced for the purpose of making additional funds available 
to pay his debt.  For example, the expense of $300 per month 
for entertainment and cable television could easily be 
eliminated without resulting in hardship.  Similarly, the 
veteran could sell his automobile which apparently cost in 
excess of $41,000 in order to eliminate the $890 per month 
payment which resulted from that purchase.  Finally, the 
Board notes that the American Express payment of $1,500 per 
month is unsupported by any explanation as there is no 
outstanding balance owed on that card.  In light of these 
factors, the Board finds that the veteran's income is 
sufficient to allow him to make monthly payments toward the 
full amount of overpayment.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The compensation program was 
intended to aid persons who are no longer on active service.  
Therefore, recovery of the overpayment would not defeat the 
purpose of the VA compensation benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not asserted that reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the full amount of the $9,229.20 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver is not warranted.


ORDER

Waiver of overpayment of compensation benefits in the amount 
of $9,229.20 plus interest is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

